JOHNSON, Chief Justice,
would grant the writ application.
hi find the district court correctly denied defendants’ motion for summary judgment in this case. I agree with the district court that a disputed issue of material fact exists concerning whether plaintiffs prescribing physicians were adequately warned of Risperdal’s potential side effects, particularly in non-schizophrenic, elderly patients such as Ms. Jackson. Additionally, as plaintiffs effectively argue, the credibility of the prescribing physicians is clearly at issue in this case thereby rendering summary judgment premature.
Accordingly, I would grant the plaintiffs’ writ application.